          Case 1:18-cr-00858-SHS Document 60 Filed 06/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               V.
                                                      18-Cr-858 (SHS)
FRANCISCO ANDRICKSON PENA,
                                                      MEMORANDUM ORDER
                             Defendant.


SIDNEY H. STEIN, U.S. District Judge.
    Defendant Francisco Pena brings this motion for a sentence reduction under the
compassionate release statute, 18 U.S.C. § 3582(c)(l)(A). (Def.'s Mot., ECF No. 59.)
Because Pena has not demonstrated "extraordinary and compelling reasons"
warranting early release, 18 U.S.C. § 3582(c)(l)(A)(i), and because a reduction would be
inconsistent with the factors set forth in 18 U.S.C. § 3553(a), defendant's motion is
denied.
     On June 20, 2019, Pena pled guilty pursuant to a plea agreement to conspiracy to
distribute and possess with intent to distribute heroin and fentanyl, in violation of 21
U.S.C. §§ 841(b)(l)(B), 846. U.S. Drug Enforcement Agency ("DEA") agents had arrested
Pena on August 1, 2018, after he and a co-conspirator attempted to sell approximately
one kilogram of heroin and two kilograms of fentanyl to a confidential DEA source.
(Presentence Investigation Report ("PSR") 1[1[ 15-16.) Later that day, law enforcement
officers obtained a search warrant for an apartment connected to Pena and his co-
conspirator, where they recovered another 12 kilograms of narcotics. (PSR 1[1[ 17-18.) In
October 2019, this Court sentenced Pena to 84 months' incarceration, a substantial
downward variance from his Sentencing Guidelines range of 151-188 months. (See
Sentencing Tr. at 19:10-18, ECF No. 55.)
    On May 20, 2021, Pena filed a motion for compassionate release with this Court.
The compassionate release statute, 18 U.S.C. § 3582(c)(l)(A), carves out a "limited
exception[]" to the general rule that a district court may not modify a final sentence of
imprisonment. United States v. Hope, No. 15-Cr-888 (SHS), 2020 WL 4742875, at *2
(S.D.N.Y. June 2, 2020); see Freeman v. United States, 564 U.S. 522, 526 (2011). Only after a
defendant demonstrates both that "extraordinary and compelling reasons warrant" a
sentence reduction, 18 U.S.C. § 3582(c)(l)(A)(i), and that a reduction is consistent with
          Case 1:18-cr-00858-SHS Document 60 Filed 06/09/21 Page 2 of 3




the factors set forth in 18 U.S.C. § 3553(a), may this Court grant a motion for
compassionate release. Pena has made neither showing.
     Pena argues that the threat posed to him by the COVID-19 pandemic constitutes an
extraordinary and compelling reason meriting release. (Def.' s Mot. at 10.) But "the risks
posed by the pandemic alone do not constitute extraordinary and compelling reasons
for release." United States v. Nwankwo, No. 12-Cr-31 (VM), 2020 WL 2490044, at *1
(S.D.N.Y. May 14, 2020). Defendant points to his asthma as a particularized
circumstance warranting such a finding. (Def.' s Mot. at 8.) It is true that moderate-to-
severe asthma may put individuals at higher risk for serious illness from COVID-19. See
People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,
h ttps ://www.cdc.gov/coronavirus/2019-ncov/need-extra-precau tions/people-with-
medical-condi tions.h trnl (last updated May 13, 2021). However, with the now-
widespread availability of vaccinations in federal prisons, the pandemic-related risks
posed to inmates have dropped substantially. For example, FCI Pollock, where Pena is
incarcerated, currently lists zero active inmate cases of COVID-19. See COVID-19:
Coronavirus, Fed. Bureau Prisons, https://www.bop.gov/coronavirus/ (last updated June
4, 2021). Indeed, only two federal prisons currently list more than four active inmate
cases, with the vast majority reporting none. Id. Accordingly, the Court does not find
that Pena's asthma amounts to an "extraordinary and compelling reason" meriting
release.
     Additionally, the section 3553(a) factors weigh against a sentence reduction here.
The "nature and circumstances of the offense" are serious. Pena was arrested
attempting to sell large quantities of heroin and fentanyl, two of the most dangerous
and deadly drugs infiltrating American communities. (See Sentencing Tr. at 19:15
(describing fentanyl as a "killer").) Moreover, this was defendant's second conviction
for trafficking in kilogram quantities of heroin. Indeed, Pena was removed from the
United States pursuant to his first conviction, after which he returned unlawfully to
New York to continue selling illegal narcotics. (PSR <j[ 35.) Nonetheless, the Court
sentenced Pena to 84 months' incarceration, a downward variance of over five years
from his Sentencing Guidelines range of 151.:.188 months. To date, Pena has completed
approximately 31 months-less than 40 percent-of this sentence. The Court finds that
granting Pena a sentence reduction would fail to "reflect the seriousness of the offense,"
provide "just punishment," or "afford adequate deterrence." 18 U.S.C. § 3553(a)(2)(A)-
(B).




                                                2
         Case 1:18-cr-00858-SHS Document 60 Filed 06/09/21 Page 3 of 3




    Because no "extraordinary and compelling reasons" exist warranting a sentence
reduction, and because the factors set forth in 18 U.S.C. § 3553(a) do not support early
release, Pena's motion is denied. The Clerk of Court shall mail a copy of this Order to
Mr. Francisco Andrickson Pena [76203-054], FCI Pollock, Federal Correctional
Institution, P.O. Box 4050, Pollock, LA 71467, and note the mailing on ECF.
Dated: New York, New York
       June 9, 2021

                                         SO ORDERED:




                                               3
